In a summary proceeding to recover possession of real property, order of the County Court, Westchester County, which reversed a final order of the City Court of New Rochelle dismissing the petition, reversed on the law and *999the final order of the City Court of New Rochelle dated June 11, 1948, affirmed, with costs. The County Court has correctly held that there is no requirement under the Housing and Rent Acts of 1947 and 1948 (U. S. Code, tit. 50, Appendix, § 1881 et seq.) to the effect that a summary proceeding is jurisdictionally defective unless the notice referred to in subdivision (e) of section 209 (U. S. Code, tit. 50, Appendix, § 1899, as amd.) has been served on the tenant. The latter section provides for a restraint upon evictions. The dismissal of the petition in the City Court should have been affirmed on a different ground. The petition does not allege, nor does the proof establish, any ground set forth in subdivision (a) of section 209 (U. S. Code, tit. 50, Appendix, § 1899, as amd.), for recovery of possession. Specifically, there is neither pleading nor proof that the landlord seeks in good faith to recover possession for his immediate and personal use and occupancy. Nolan, P. J., Carswell,, Johnston, Adel and Sneed, JJ., concur.